DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is sent in response to Applicant’s Communication received 11/23/2020 for application number 17/101,156. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Information Disclosure Statements and Claims.

Claims 21–40 are presented for examination.  Claims 1-20 have been cancelled.

Priority
Acknowledgement is made of applicant’s claims for the provisional application, US Provisional Patent Application No. 61/389,000, 61/389,087, 61/389,117, filed on 1 October 2010.  Thus, the effective filing date of the claims will be considered to be 1 October 2010.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/25/2021, 1/25/2021, 6/25/2021, 10/21/2021 filed prior to FAOM are in compliance with the provisions of 37 

Drawings
The drawings filed 4/8/2021 are deemed acceptable for examination proceedings.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21, 30 and 36 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 13 and 16 of Patent No. 10,853,013.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the reasons set forth below and in the tables.
Claim 21 (Instant Application)
Claim 1 (Patent 10,853,013)
A method for controlling a display of a device, comprising:
A method for controlling a display of a device, comprising:
presenting a view of a first application across a first display portion and a second display portion of the display of the device;
presenting a view of a first application across a first 
receiving a first input from a user, wherein the first input includes an input to minimize 


in response to receiving the first input, displaying at least a portion of the view of the first application by a first one of the first and second 
before presenting the view of the first application, receiving an input to open the first application;
before presenting the view of the first application, receiving an input to open the first application;
in response to receiving the input to open, determining a display preference of the first application;
in response to receiving the input to open, determining a display preference of the first application;
in response to determining that the first application has a dual-display preference, determining that the device is in an open state wherein both of the first and second display portions are enabled;
in response to determining that the first application has a dual-display preference, determining that the device is in an open state wherein both of the first and second touch sensitive displays are enabled;

determining which one of the first and second 
displaying the view of the first application by the first one of the first and second display portions of the device in response to receiving the first input includes displaying a portion of the view of a second application or desktop that was displayed by the second one of the first and second display portions of the device prior to receiving the first input.
displaying the view of the first application by the first one of the first and second 


Similarly, dependent claims 22-29 and 31-35 and 37-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-12, 14-15 and 17-18 of Patent No. 10,853,013.


Allowable Subject Matter
Claims 21-40 are allowed upon removing the double patenting rejection above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brenneman et al. (US Patent Application 2010/0177047) teaches a dynamically reconfigurable touch screen system which includes a first display having a first touch screen, a second display having a second touch screen, the second display being operatively connected to the first display, at least one sensor operatively associated with one of the first and second displays.
Love et al. (US Patent Application 2008/0048980) teaches systems and methods of the invention relate to providing a computer device, having a display unit, with an accelerometer (or other motion sensor) to detect movement of the computer device (and/or an associated display unit) and generate movement data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  

/SANG H KIM/Primary Examiner, Art Unit 2176